Case 1:16-cv-09517-LAK Document 378-5 Filed 09/13/21 Page 1 of 4




                     Exhibit E
  Case
Case    1:16-cv-09517-LAK Document
     1:16-cv-09517-LAK-KHP Document378-5  Filed
                                     262-33      09/13/21
                                              Filed        Page
                                                    11/08/19    2 of14of 3
                                                             Page




              EXHIBIT
                           ''A''

                                                                 JJ
        Case
      Case    1:16-cv-09517-LAK Document
           1:16-cv-09517-LAK-KHP Document378-5  Filed
                                           262-33      09/13/21
                                                    Filed        Page
                                                          11/08/19    3 of24of 3
                                                                   Page


 Benefits .                                                                                           Phone:                        . (585)425-4333
 Management                    355 Packett's Landing ·                                                Fax:                            (585) 425-4514
                                                                                                      e-1i1ail:              . mafg@bmi~.online.com
          .Inc.                Fairport, New York 14~50-1567                                          Home Page::               www.bmi:011li11e.con1 .


  December 19, 2018



  Ms. Wendy Eber , '
      .          '    '
  Slocum & Sons, hie.
          .         '
  30 Corporate Drive . : .
  North Haven, cr:06473



· Pear Wendy:

   I am writing in response to your request 'for .us to provide the plan termination liability for the Eper ,
. 'Bros. Wine & liquor Corp. Retirement Plan as ofJune i, 2012. ·                .                      .

   Our calculations are based on data ·provided to us by Eber Bros. Wine & Liquor Corp on an annua l .
 . basis.- Th~ accrued benefits that were part :of the .data were ca lculated by the prior act~ary ,at the ·.
   time that the plan benefits were frozen, which was December 31, 2000.

  As ofJ~ne 1, 2012, 'the data'was. made upof 1~5 p~rti~ipants in -pay statl!S and 240 participants
  who were no ionger active employees but who were entitled to. future bene.fits under-the piah .
              •   · ••                      •             •   •       -1   •          •      •   .•        •        •   •   ,.   '          •   ,




  The actuaria l assumptions                    for
                                     purposes of calculatin$tump s.um p·ayments are identified in the
  plan
     .
       document    and .
                         are as follows:
                                     ' '•.
                                           .. ·
                                                      .           .

         ·Mortality               . _The 2012. Appljcable M~rtality Table
         · interest                  1.59% for payments commencing in the next 5 years
                                  . 4.12% for payments commencing i~ 6~20 years
                                     5.04% for payme~ts commencing in years 21 and beyond

 · Util-izing ,t he above information, w'e calculated t~e following_ liabilities: ·                                                                       .   ;

                                                                                                                                                              '
          lri Pa,y Status:                                                    $6,268;918
          Entitled to Future Benefits                                      . '$3,55{259 .·
          Total                                                            . $9,823,177

  The liability_of $9,823,177 represents the a~ount needed as of June 1, 2012 to provide a lump .
  sum payment to each participant under the plan which would safr;;fy the plan's liability for all
  ben,efits to ail participants.                  ·                                   ·         ·



 Be aware that this 'material · (including any i:1ttachnients), to the extent it discusses any i.ssue
 that relates to tax matters, is not ir:itended to ·be used, arid)t cannot be used, for the purpose
 of avoiding · penalties under the Internal Revenue Code that may be imposed on a t,axpayer.

                         Benefit Coi1sultants             +            ,Act.uaries           +             Plan Administrators

                                                                                                                                 EB-00035551
           Case
         Case    1:16-cv-09517-LAK Document
              1:16-cv-09517-LAK-KHP Document378-5  Filed
                                              262-33      09/13/21
                                                       Filed        Page
                                                             11/08/19    4 of34of 3
                                                                      Page




· Ms. Wendy Eber -Page 2
  December 19, 2018 ·




     .   .              .   .                        .      :                  .   .   .   .   .                   '   .

 Th~ corresponding plan assets held at Canandaigua National Bank as of 05/31/2012 were reported
 to us by the bank to be $4,759,789. •     ..                                                      .      .        .

  Therefore, if the plan were funded with an additional deposit ·of $5,063,388 as of June 1, 20·1 2, the
. plan could have termi.nat~d under the stand.a rd terr,in.ation procedures of the Pension Benefit .
  Guaranty Corporation.

 Please let me kriow if the above·information is sufficient foryour needs.

 Sincerely, .·




  MichaelA Gallagher, President ·
  Associate 1 Society ofActuaries




                                                                                                   · EB-00035552
